                            THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

HEATHER BURKE,

        Plaintiff,

v.                                                                               No. 16-cv-0470 SMV/JFR

STATE OF NEW MEXICO GENERAL SERVICES
DEPARTMENT, EDWYNN BURCKLE, JAY HONE,
ANGELA DAWSON, BRENDA GUETHS, and
KAREN BALTZLEY,

        Defendants.1

                                       ORDER OF REFERENCE

        Pursuant to 28 U.S.C. § 636, D.N.M.LR-Civ. 73.4, and the unanimous agreement of the

parties, this case is referred to Karen B. Molzen, United States Magistrate Judge, to facilitate

settlement. To that end, Judge Molzen has the authority issue any orders, set any hearings, and

otherwise compel the parties and their counsel to participate in settlement negotiations.

        IT IS SO ORDERED.


                                                                      ______________________________
                                                                      STEPHAN M. VIDMAR
                                                                      United States Magistrate Judge
                                                                      Presiding by Consent




1
  The State of New Mexico is no longer a party in this action. See [Docs. 50, 53]. All other Defendants were named
in Plaintiff’s Amended Complaints [Docs. 53, 54] following remand from the Tenth Circuit.
